DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchikoba et al (US 2002/0057174).
Regarding claim 1, Uchikoba discloses an inductor array (Fig. 1, all), comprising: a plurality of coils (Fig. 1, 13); and a magnetic body (Fig. 1, 11), wherein the magnetic body fully encapsulates the plurality of coils (Fig. 1), wherein the magnetic body comprises a unitary and magnetic molding body (Fig. 1, 11 is one body made of magnetic ferrite [0043]) that is disposed over and across the plurality of coils and extended into a space between two adjacent coils (Fig. 1).  
Regarding claim 2, Uchikoba further discloses that the plurality of coils are electrically isolated from each other inside the magnetic body (Fig. 1).  
Regarding claim 3, Uchikoba further discloses that the plurality of coils are placed along a horizontal direction (Fig. 1, along a) with the axis of each of the plurality of coils being substantially in a vertical direction (Fig. 1, along b).  
Regarding claim 4, Uchikoba further discloses that the entire magnetic body is unitary (Fig. 1).
Regarding claim 9, Uchikoba further discloses that each of the plurality of coils has a same inductance (Fig. 1, identical coils).
Regarding claim 14, Uchikoba further discloses that the inductor array comprises four coils to form four power inductors (Fig. 1), wherein the four power inductors have a same inductance (Fig. 1, identical coils).
Regarding claim 18, Uchikoba further discloses that the magnetic body comprises at least one of the following: iron powder, alloy powder and ferrite ([0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchikoba et al (US 2002/0057174) in view of NAGANO et al (US 2012/0056704) and further view of YOON et al (US 2019/0115135). 
Regarding claim 5, Uchikoba fails to teach the claim limitations.
NAGANO teaches that the magnetic body comprise a first T core (Fig. 2, 41 on left) and a second T core (Fig. 2, 41 on right), wherein a first coil is wound around the pillar of the first T core (Fig. 1A-2), and a second coil is wound around the pillar of the second T core (Fig. 1A-2).
However, NAGANO fails to teach that the magnetic body comprises a unitary and magnetic molding body to encapsulate the first coil, the pillar of the first T core, the second coil and the pillar of the second T core.  
YOON teaches that the magnetic body (Fig. 5, 315) comprises a unitary and magnetic molding body ([0024]) to encapsulate the first coil, the pillar of the first T core, the second coil and the pillar of the second T core (Fig. 5, would encapsulate all parts of the NAGANO inventing when combined).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON and NAGANO to the invention of Uchikoba, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 6, Uchikoba, as modified by NAGANO  and YOON, further teaches that the first T core and the unitary and the magnetic molding body are made of different magnetic materials (NAGANO [0069]).  
Regarding claim 11, Uchikoba fails to teach the claim limitations.
NAGANO teaches that the magnetic body comprise a first T core (Fig. 2, 41 on left), a second T core (Fig. 2, 41 on right), wherein a first coil is wound around the pillar of the first T core (Fig. 1A-2), a second coil is wound around the pillar of the second T core (Fig. 1A-2). 
However, NAGANO fails to teach that the magnetic body comprises a third T core and a fourth T core, a third coil is wound around the pillar of the third T core and a fourth coil is wound around the pillar of the fourth T core, wherein the magnetic body comprises a unitary and magnetic molding body to encapsulate the first coil, the pillar of the first T core, the second coil 16and the pillar of the second T core, the third coil, the pillar of the third T core, the fourth coil and the pillar of the fourth T core. 
YOON teaches that the magnetic body (Fig. 5, 315) comprises 4 different coils (Fig. 5),  a unitary and magnetic molding body ([0024]) to encapsulate the first coil, the pillar of the first T core, the second coil and the pillar of the second T core, the third coil, the pillar of the third T core, the fourth coil and the pillar of the fourth T core (Fig. 5, would encapsulate all parts of the NAGANO inventing when combined).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON and NAGANO to the invention of Uchikoba, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchikoba et al (US 2002/0057174) in view of NAGANO et al (US 2012/0056704) and further view of YOON et al (US 2019/0115135) and YOON et al (US 2017/0006706) “YOON 706”.
Regarding claim 7, Uchikoba fails to fully teach the claim limitations. 
YOON 706 teaches that the first T core and the second T core are made of different magnetic materials ([0098]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON 706 to the invention of Uchikoba, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 8, Uchikoba fails to fully teach the claim limitations. 
YOON 706 teaches that each of the first T core, the second T core and the unitary and magnetic molding body is made of a different magnetic material ([0098]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON 706 to the invention of Uchikoba, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

 Claim(s) 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchikoba et al (US 2002/0057174) in view of KUBOTA et al (US 2014/0055120).
Regarding claim 10, Uchikoba fails to fully teach the claim limitations. 
KUBOTA teaches that the plurality of coils have different inductance ([0055]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KUBOTA to the invention of Uchikoba, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 15, Uchikoba fails to fully teach the claim limitations. 
KUBOTA teaches that the inductor array comprise four coils to form four power inductors (Fig. 5, L11-L14), wherein two power inductors have a first inductance, and the other two power inductors have a second inductance that is different from the first inductance ([0055]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KUBOTA to the invention of Uchikoba, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 17, Uchikoba fails to fully teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the first inductance is 0.11µH and the second inductance is 0.24µH, in order to construct the devices desired specifications and designs to meet user needs based on various design possibilities, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchikoba et al (US 2002/0057174).
Regarding claim 12, Uchikoba fails to fully teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the distance between two adjacent coils is greater than 0.23mm and the coupling coefficient of said two adjacent coils is less than 0.05, in order to construct the devices desired specifications and designs to meet user needs based on various design possibilities, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchikoba et al (US 2002/0057174) in view of YOON et al (US 2019/0115135).
Regarding claim 13, Uchikoba further teaches that each of the plurality of coils is electrically connected to two corresponding electrodes (Fig. 1, 12 on either sides of coil). 
However, Uchikoba fails to teach that two corresponding electrodes disposed over a bottom surface of the magnetic body.
YOON teaches that each of the plurality of coils (Fig. 5, 312/314) is electrically connected to two corresponding electrodes (Fig. 5, 321-328) disposed over the bottom surface of the magnetic body (Fig. 5).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON to the invention of Uchikoba, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 14, Uchikoba fails to fully teach the claim limitations. 
YOON teaches that the inductor array comprise four coils (Fig. 5, 312-314) to form four power inductors ([0003]), wherein the four power inductors have a same inductance ([0005-0007]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON to the invention of Uchikoba, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, Uchikoba fails to fully teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the inductance is 0.24µH, in order to construct the devices desired specifications and designs to meet user needs based on various design possibilities, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchikoba et al (US 2002/0057174) in view of NAGANO et al (US 2012/0056704).
Regarding claim 20, Uchikoba fails to fully teach the claim limitations.
NAGANO teaches that each of the plurality of coils is formed by a conductive wire ([0044]).
 It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NAGANO to the invention of Uchikoba, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
YOON et al (US 2019/0259525) teaches relevant art in Fig. 1.
HAKAHORI (US 2008/0239759) teaches relevant art in Fig. 4.
Christenson (US 2010/0171577) teaches relevant art in Fig. 10.
Ikriannikov (US 2013/0127434) teaches relevant art in Fig. 1-11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 20 have been considered but are moot because the new ground of rejection does not rely on only the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848